Citation Nr: 0625683	
Decision Date: 08/21/06    Archive Date: 08/31/06

DOCKET NO.  03-20 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1. Entitlement to service connection for a right foot 
disability.

2. Entitlement to service connection for stomach disease to 
include peptic ulcer disease. 

3. Entitlement to service connection for epididymitis.

4. Entitlement to service connection for musculoskeletal 
pain.

5. Entitlement to service connection for migraine headache.

6. Entitlement to service connection for disability of the 
hands.

7. Entitlement to an initial rating higher than 10 percent 
for degenerative disc disease of the lumbosacral spine. 

8. Entitlement to an initial compensable rating for plantar 
keratoma of the left foot. 

REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

M.A. Herman, Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
August 1975 to July 1984.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions in August 2002 and June 2003 of 
the Department of Veterans' Affairs (VA) Regional Office (RO) 
in Muskogee, Oklahoma.  

In August 2004, the veteran was appeared at a hearing before 
the undersigned Acting Veterans Law Judge.  A transcript of 
the hearing is associated with the claims file.

At the hearing the veteran raised the issue of service 
connection for residuals of a cervical spine injury, which is 
referred to the RO for appropriate action. 

The issues of service connection for a stomach disease and 
for migraine headache are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1. The veteran withdrew from the appeal the issue of service 
connection for a right foot disability.

2. Epididymitis is not currently shown.

3. Musculoskeletal pain alone without a sufficient factual 
showing that the pain derives from an in-service injury or 
disease does not constitute a disability. 

4. A disability of the hands, C5 radiculopathy, is unrelated 
to an injury or event during service.

5. Considering pain and functional loss due to pain, 
degenerative disc disease of the lumbosacral spine has not 
resulted in: moderate limitation motion of the lumbar spine; 
loss of forward flexion of the thoracolumbar spine to 60 
degrees or less; limitation of the combined range of motion 
of the thoracolumbar spine to 120 degrees or less; guarding 
severe enough to result in abnormal gait or spinal contour 
such as scoliosis, reversed lordosis, or abnormal kyphosis; 
moderate symptoms of intervertebral disc syndrome with 
recurring attacks; or, intervertebral disc syndrome with 
incapacitating episodes having a total duration of at least 
two weeks but less than 4 weeks during the past 12 months.

6. Plantar keratoma of the left foot does not result in 
moderate disability of the foot.


CONCLUSIONS OF LAW

1. The criteria for withdrawal of the appeal of the claim of 
service connection for a right foot disability have been 
met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§ 20.204 (2005).

2. Epididymitis was not incurred or aggravated by service.  
38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 (2005).

3. Musculoskeletal pain was not incurred or aggravated by 
service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 3.303 
(2005).

4. A disability of the hands was not incurred or aggravated 
by service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. § 
3.303 (2005).

5. The criteria for an initial rating higher than 10 percent 
for degenerative disc disease of the lumbosacral spine have 
not been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 
C.F.R. §§4.40, 4.45, 4.71a, Diagnostic Codes 5292, 5293 
(2002), Diagnostic Codes 5292, 5293 (2003), Diagnostic Code 
5243 (2005).

6. The criteria for an initial compensable rating for plantar 
keratoma of the left foot have not been met.  38 U.S.C.A. 
§§ 1155, 5107(b) (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5284 (2005).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and 
implemented in part at 38 C.F.R § 3.159, amended VA's duties 
to notify and to assist a claimant in developing information 
and evidence necessary to substantiate a claim.

Duty to Notify 

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of 
the information and evidence not of record that is necessary 
to substantiate a claim, which information and evidence VA 
will obtain, and which information and evidence the claimant 
is expected to provide.  Under 38 C.F.R. § 3.159, VA must 
request that the claimant provide any evidence in the 
claimant's possession that pertains to a claim.

Also, the VCAA notice requirements apply to all five elements 
of a service connection claim.  The five elements are: 
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  Dingess v. Nicholson, 19 Vet.App. 473 (2006). 

The VCAA notice must be provided to a claimant before the 
initial unfavorable adjudication by the RO.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Before the initial adjudication, the RO provided VCAA notice 
by letter, dated in June 2002.  The notice included the type 
of evidence needed to substantiate a claim of service 
connection, namely, evidence of an injury or disease, or 
event causing an injury or disease during service; evidence 
of current disability; and evidence of a relationship between 
the current disability and the injury, disease, or event 
causing an injury or disease during service.  

Also, the veteran was informed that VA would obtain service 
records, VA records, and records of other Federal agencies 
and that he could submit private medical records or with his 
authorization VA would obtain any such records on his behalf.  
He was asked to submit evidence, which would include that in 
his possession.  The RO also provided the general provision 
pertaining to the effective date for service connection, that 
is, the date of receipt of claim, as the claim was received 
more than one year after service. 

As for the content of the notice, the notice substantially 
complied with the specificity requirements of Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (identifying evidence to 
substantiate a claim and the relative duties of VA and the 
claimant to obtain evidence), of Charles v. Principi, 16 Vet. 
App. 370 (2002) (identifying the document that satisfies VCAA 
notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(38 C.F.R. § 3.159 notice); and of Dingess v. Nicholson, 19 
Vet.App. 473 (notice of the elements of the claim, except for 
the degree of disability assignable). 

To the extent that the degree of disability assignable was 
not provided in conjunction with the claims of service 
connection, as the claims are denied, no disability rating 
will be assigned, so there can be no possibility of prejudice 
as to any defect regarding such notice under Dingess at 19 
Vet. App. 473. 

Since the claims for increase followed the initial grant of 
service connection for which there was proper VCAA notice and 
disability ratings were made, the statutory VCAA notice has 
served its purpose and the application of the VCAA is no 
longer required because the claims have already been 
substantiated.  And other statutory and regulatory provisions 
were applied to ensure that the veteran received the proper 
notice as to the ratings for the disabilities in the 
statement of the case as required by 38 U.S.C.A. § 7105(d).  
Dingess at 19 Vet.App. 490-92.  

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA has obtained VA and non-VA records 
and has afforded the veteran a VA examination.  As there is 
no indication of the existence of additional evidence to 
substantiate the claims, no further assistance to the veteran 
is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawal of Appeal 
Right Foot Disability 

Except for an appeal withdrawn on the record at a hearing, 
withdrawal of an appeal must be in writing, and withdrawal of 
an appeal may be made by the appellant.   38 C.F.R. § 20.204.

At the hearing in August 2004 and on the record, the veteran 
withdrew from the appeal the issue of service connection for 
a right foot disability. Accordingly, the Board does not have 
jurisdiction to review the claim and it is dismissed.



Service Connection 

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated during service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).   

Generally, in order to establish service connection for a 
claimed disability, there must be: (1) medical evidence of a 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
current disability.  Hickson v. West, 12 Vet. App. 247, 253 
(1999). 

Epididymitis 
Musculoskeletal Pain
Disability of the Hands 

The service medical records reveal treatment for bilateral 
epididymitis, beginning in July 1977, including a short 
period of hospitalization, with evidence of recurrence in 
March and in September 1980, as well as other genitourinary 
symptoms, which were treated in 1981 and 1982. 

The service medical records also reveal that in October 1982 
and January 1983 the veteran was evaluated for radicular pain 
from the low back to the hips to the lower extremities.  The 
initial assessment was musculoskeletal pain.  After an 
orthopedic consultation in February 1983, the assessment was 
chronic low back pain with no radicular findings.  The 
remaining service medical records show that the veteran's 
complaints of radiating pain were associated with low back 
pain. 

The service medical records show too that in May 1976 the 
veteran injured his left hand on a nail.  The remainder of 
the records contain no other complaint, finding, or history 
of an injury to the hands or other hand abnormality. 

After service, VA records, dated in August 2002, disclose no 
testicular pain or masses.  On VA examination in December 
2003, epididymitis was not found.  The impression was a 
history of epididymitis with normal examination. 

VA and private medical records, dated from 2001 to 2004, 
disclose that the veteran's musculoskeletal pain was 
associated with either cervical or lumbar disc disease. 

Private medical records disclose that following a vehicle 
accident in May 2001 the veteran was evaluated for pain and 
tingling in each upper extremity. Electrodiagnostic testing 
revealed nerve root irritation.  The assessment was bilateral 
upper extremity C-5 radiculopathy. 

Analysis 

Although the service medical records document recurrent 
epididymitis, in the absence of evidence of either continuity 
of symptomatology or evidence of current epididymitis, 
service connection cannot be granted if there is no present 
disability.  38 U.S.C.A. § 1131; 38 C.F.R. §§ 3.303.  Chelte 
v. Brown, 10 Vet. App. 268, 271 (1997) (a condition or injury 
occurred in service alone is not enough, there must be a 
current disability resulting from that condition or injury), 
Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the 
absence of proof of a present disability, there can be no 
valid claim). 

The service medical records document musculoskeletal pain 
that was associated with low back pain.  After service, the 
veteran's musculoskeletal pain has been associated with 
either the service-connected disc disease of the lumbar spine 
or the unadjudicated claim of service connection for 
disability of the cervical spine.  To the extent that the 
veteran is claiming generalized musculoskeletal pain, pain 
alone does not in and of itself constitute a disability for 
which service connection may be granted when there is no 
sufficient factual showing that the pain derives from an 
in-service injury or disease.  Sanchez-Benitez v. West, 13 
Vet. App. 282 (1999).  

While there is evidence of a current disability of the hands, 
bilateral cervical radiculopathy, the radiculopathy was first 
documented after the veteran suffered a neck injury in a 
vehicle accident in 2001.  There is no medical evidence that 
the current disability is related to an injury or event in 
service.  And more fundamentally, no evidence of an in-
service injury or disease, involving the hands.  For these 
reasons, service connection is not established for a 
disability of the hands.  

As for the veteran's statements and testimony, where as here, 
the determinative issues involve medical causation or a 
medical diagnosis, competent medical evidence is required to 
support the claims.  The veteran as a layperson is not 
competent to offer an opinion as to medical causation or as 
to a medical diagnosis, consequently his statements and 
testimony relating the claimed disabilities to service, do 
not constitute medical evidence.  Grottveit v. Brown, 
5 Vet.App. 91, 93 (1993).  Therefore, the Board must reject 
the veteran's statements and testimony as favorable evidence 
to substantiate the claims. 

As the Board may consider only independent medical evidence 
to support its findings, and as there is no favorable medical 
evidence to substantiate the claims of service connection for 
epididymitis, musculoskeletal pain, and a disability of the 
hands, the preponderance of the evidence is against the 
claims, and the benefit-of-the-doubt standard of proof does 
not apply. 38 U.S.C.A. § 5107(b).

Increased Ratings

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R., Part 4 (2005).  

Separate diagnostic codes identify the various disabilities.  
Under 38 C.F.R. § 4.1, it requires that each disability be 
viewed in relation to its history and that there be emphasis 
upon the limitation of activity imposed by the disabling 
condition.  Under 38 C.F.R. § 4.2, it requires that medical 
reports be interpreted in light of the whole recorded 
history, and that each disability must be considered from the 
point of view of the veteran working or seeking work.  Under 
38 C.F.R. § 4.7, it provides that, where there is a question 
as to which of two disability evaluations shall be applied, 
the higher evaluation is to be assigned if the disability 
picture more nearly approximates the criteria required for 
that rating.  Otherwise, the lower rating is to be assigned.

As the claims for increase followed the initial grant of 
service connection, separate or staged ratings can be 
assigned for separate periods of time based on the facts 
found.  Fenderson v. West, 12 Vet. App. 119 (1999).

Where a law or regulation changes after a claim has been 
filed, but before the appeal process has been concluded, the 
version more favorable to the appellant will apply.  Further, 
VA's General Counsel has held that if the amended regulation 
is more favorable to the claimant, then the retroactive reach 
of the regulation is governed by 38 U.S.C.A. § 5110(g), which 
provides that VA may, if warranted by the facts of the claim, 
award a benefit based on a change in law retroactive to, but 
no earlier than, the effective date of the change.  
VAOPGCPREC 3-2000.

Lumbosacral Spine

By a rating decision in June 2003, the RO granted service 
connection for degenerative disc disease of the lumbosacral 
spine and assigned a 10 percent rating under Diagnostic Code 
(DC) 5293 (intervertebral disc syndrome).  The veteran 
appealed the initial rating.  

Under the rating criteria for intervertebral disc syndrome in 
effect prior to September 23, 2002, the criteria for the next 
higher rating, 20 percent, under DC 5293, were moderate 
recurring attacks of sciatic neuropathy with characteristic 
pain and demonstrable muscle spasm, absent ankle jerk, or 
other neurological findings appropriate to site of diseased 
disc. 

Other applicable rating criteria in effect prior to September 
26, 2003, included DC 5292, pertaining to limitation of 
motion.  The criterion for a 10 percent rating under DC 5292 
was slight limitation of motion of the lumbar spine, and the 
criterion for a 20 percent rating was moderate limitation of 
motion. 

The criteria for rating intervertebral disc syndrome were 
revised in September 2002.  Under the revised criteria, the 
criteria for the next higher rating, 20 percent, were 
incapacitating episodes having a total duration of at least 
two weeks but less than four weeks during the past 12 months.  
An incapacitating episode is a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician. 

When evaluating on the basis of chronic manifestations, 
evaluate orthopedic disabilities using evaluation criteria 
for the most appropriate orthopedic diagnostic code or codes. 
Evaluate neurologic disabilities separately using evaluation 
criteria for the most appropriate neurologic diagnostic code 
or codes.

The criteria for rating the spine to include intervertebral 
disc syndrome were revised again effective September 26, 
2003.  Under the revised or current criteria, a disability 
rated under the former DC 5293, now DC 5243, is rated under 
either the General Rating Formula or the Formula for Rating 
Intervertebral Disc Syndrome based on incapacitating 
episodes. 

Under the General Rating Formula, the criteria for the next 
higher rating, 20 percent, are forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, the combined range of motion of the 
thoracolumbar spine not greater than 120 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal 
gait or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.  Any associated objective 
neurologic abnormalities, including, but not limited to, 
bowel or bladder impairment, are rated separately under an 
appropriate diagnostic code.

For VA compensation purposes, normal forward flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees. The combined range of motion refers to the sum of 
the range of forward flexion, extension, left and right 
lateral flexion, and left and right rotation.  The normal 
combined range of motion of the thoracolumbar spine is 240 
degrees.  

Under the Formula for Rating Intervertebral Disc Syndrome 
based on incapacitating episodes, the criteria for the next 
higher rating, 20 percent, are incapacitating episodes 
having a total duration of at least two weeks but less than 
four weeks during the past 12 months. 

Under 38 C.F.R. §§ 4.40 and 4.45, functional impairment due 
to pain on motion is a factor in evaluating the severity of a 
musculoskeletal disability.  Any such functional loss must be 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant. 3 8 C.F.R. § 4.40.

Analysis

On VA examination in December 2003, an abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis was not shown. The musculature of the back was 
normal and there was no spasm.  Forward flexion was to 85 
degrees without pain and 90 degrees with pain, backward 
extension was to 25 degrees, right lateral flexion to 30 
degrees, left lateral flexion to 35 degrees, right side 
rotation to 50 degrees, and left side rotation to 55 degrees.  
The range of motion findings do not demonstrate slight or 
moderate limitation of motion under the DC 5292 or forward 
flexion of the thoracolumbar spine limited to greater than 
30 degrees but not greater than 60 degrees or a combined 
range of motion of the thoracolumbar spine not greater than 
120 degrees under the General Rating Formula.  Further, 
although veteran complains of severe low back pain with 
functional impairment, the Board finds that the medical 
evidence does not reflect objective evidence of pain, 
instability, or weakness greater than that contemplated by 
the 10 percent rating as the examiner described functional 
loss due to pain as mild.  38 C.F.R. §§ 4.40, 4.45. 

There is also no evidence to support a higher rating under 
the criteria for intervertebral disc syndrome.  Although the 
veteran complained of pain radiating into the lower 
extremities and there is evidence of a disc bulge, the report 
of the VA examination in December 2003 revealed no evidence 
that the low back disability resulted in neurological 
impairment or radiculopathy of any type.  The neurological 
examination revealed that motor function was intact.  The 
reflexes were normal and symmetrical.  Sensory examination 
was also intact.  The straight leg raising was positive on 
both sides to 80 degrees, which is insufficient to establish 
mild, incomplete paralysis of the sciatic nerve under DC 
8520. Also there is no evidence that the veteran experiences 
moderate recurring attacks of intervertebral disc syndrome, 
or that he experiences any incapacitating episodes resulting 
from intervertebral disc syndrome with a total duration of at 
least two weeks but less than 4 weeks during the past 12 
months.  

After a review of the record, the evidence does not support a 
rating higher than 10 percent for degenerative disc disease 
of the lumbosacral spine under Diagnostic Code 5293 (2002), 
Diagnostic Code 5293 (2003), and Diagnostic Code 5243 (2005) 
or on the basis of limitation of motion, considering 
functional loss due to pain under DC 5292 and the General 
Rating Formula. 

Left Foot 

By a rating decision in June 2003, the RO granted service 
connection for a plantar neuroma of the left foot and 
assigned a zero percent rating under Diagnostic Code (DC) 
5284 (foot injury).  The veteran appealed the initial rating.  

Under Diagnostic Code 5284, a 10 percent rating is assigned 
for a moderate foot injury. 

On VA examination in December 2003, no functional impairment 
of the left foot was found.  While the veteran complained of 
constant soreness of the left foot, he indicated that he was 
able to walk with no impairment.  The pertinent finding was a 
non-tender corn or keratoma at the end of the fourth 
metatarsal on the plantar side of the left foot.  The 
objective evidence does not establish that the plantar 
keratoma causes moderate disability of the left foot. 



ORDER

The appeal of the claim of service connection for a right 
foot disability is dismissed.

Service connection for epididymitis is denied.

Service connection for musculoskeletal pain is denied.

Service connection for a disability of the hands is denied.

An initial rating higher than 10 percent for degenerative 
disc disease of the lumbosacral spine is denied.

An initial compensable rating for a plantar keratoma of the 
left foot is denied.


REMAND

On the claim of service connection for a stomach disease, the 
service medical records document a diagnosis of peptic ulcer 
disease during hospitalization in September 1982, but there 
are no clinical records supporting the diagnosis. 

On the claim for service connection for migraine, the service 
medical records document a single complaint of a left-sided 
headache after the veteran hit his head on the windshield of 
his motorcycle.  It was noted that he was wearing a helmet 
and he was traveling about 10 to 15 mph or kph.  After 
service, recurrent headaches are documented.  The veteran 
testified that he has been bothered by headaches since his 
in-service accident.    

In light of the above, further evidentiary development under 
the duty to assist, 38 C.F.R. § 3.159, is necessary before 
the claims can be decided and the claims are remanded for the 
following action.

1. Ensure that the veteran has proper 
VCAA notice in accordance with Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).

2. Obtain the inpatient clinical records 
for hospitalization in September 1982, at 
the U.S. Army Hospital Heidelberg, 130th 
Station Hospital, for peptic ulcer 
disease.  

3. Ask the veteran to provide private 
medical records or authorize VA to obtain 
the records, pertaining to the treatment 
for headaches from the following: 

a). S.R.F., MD., of the Oklahoma 
Physical Therapy Center, Tulsa, OK. 
(1984 and 1985);  and, 

b). J.D., DO., 7525 Military Pkwy, 
Dallas, TX (October 1992). 

4. Obtain VA records from the Dallas VA 
Medical Center from 1997 to 1999, and 
from the Muskogee VA Medical Center since 
2002. 

5. After the above development, determine 
whether a VA medical examination or 
medical opinion is necessary to decide 
the claims and, if so, schedule the 
veteran for any appropriate VA 
examination. 

6. Following completion of the foregoing, 
adjudicate the claims, if any benefit 
sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.


The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).





____________________________________________
GEORGE E. GUIDO JR.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


